Fourth Court of Appeals
                               San Antonio, Texas
                                      June 10, 2016

                                   No. 04-15-00481-CV

                     JOERIS GENERAL CONTRACTORS, LTD.,
                                  Appellant

                                            v.

                                  Rolando CUMPIAN,
                                       Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-14392
                      Honorable Stephani A. Walsh, Judge Presiding


                                     ORDER
    The appellant’s unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to July 15, 2016.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court